DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1, 3-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A moisture detector comprising: 
          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          a moisture determining unit configured to, after causing the heater to start heating, obtain the humidity, measured by the humidity detector, a plurality of times at predetermined time intervals, and determine that moisture is present on the detection surface in a case where an average value of the humidity obtained the plurality of times is greater than or equal to a threshold.’


            The subject matter as recited above was not taught, shown, or suggested with the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852